Citation Nr: 0818038	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He died on April [redacted], 2007.  A July 2007 
administrative decision determined that the appellant was the 
veteran's surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Muskogee, Oklahoma, which denied entitlement to benefits 
under 38 U.S.C.A. § 1318 and service connection for the cause 
of the veteran's death.  An October 2007 rating decision 
denied the veteran's claim seeking revision of an October 
1989 rating decision, which denied the veteran entitlement to 
a total disability rating on the basis of individual 
unemployability (TDIU), on the basis clear and unmistakable 
error (CUE).  The Board notes that a motion for revision of a 
prior decision on the basis of CUE is one of the possible 
bases for entitlement under 38 U.S.C.A. § 1318 and should 
have been evaluated as such.  The Board has recharacterized 
the issue as shown above.  

The appellant moved for advanced on docket status and for a 
videoconference hearing before a Veterans Law Judge in a 
March 2008 statement.  As the Board will grant the claim, 
determination of financial hardship and remand for a 
videoconference hearing would only serve to delay the 
implementation of the Board's decision.  As there is no harm 
to the appellant, the Board will proceed to issue this 
decision.


FINDINGS OF FACT

1.  An October 26, 1989 rating decision denied the veteran's 
claim for entitlement to TDIU.

2.  As of August 1989, the veteran was in receipt of a 60 
percent rating for a left knee disability, status post total 
knee arthroplasty, and a noncompensable rating for residuals 
of nose fractures.  

3.  The April 1989 opinion of Dr. Parks established that the 
veteran was unemployable; there is no competent medical 
evidence to the contrary.

4.  There was a misapplication of law in the October 1989 RO 
decision; evidence of record at the time of the October 1989 
rating decision clearly and unmistakably established that the 
veteran was entitled to TDIU on a schedular basis at the 
time.

5.  The veteran was entitled to receive a total disability 
rating for at least ten consecutive years prior to his death 
in April 2007.


CONCLUSIONS OF LAW

1.  There was CUE in the October 26, 1989, rating decision 
that denied entitlement to a TDIU.  38 U.S.C.A. § 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. DIC under 38 U.S.C.A. § 1318

38 U.S.C. § 1318(b) authorizes payment of DIC in cases where 
the veteran had, during his lifetime, established a right to 
receive total service-connected disability for the required 
statutory period or would have established such a right if 
not for CUE.  38 C.F.R. § 3.22 (2007).

Under the law, even though a veteran died of non-service 
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected if: 1) the veteran's death was 
not the result of his own willful misconduct, and 2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a) (2007).

The veteran died on April [redacted], 2007.  His death certificate 
lists the cause of death as gastric cancer.  The veteran was 
in receipt of service connection for residuals of fractures 
of the nose, rated noncompensable, and a left knee 
disability, status post total knee arthroplasty, rated as 60 
percent disabling.  The veteran had been in receipt of a 100 
percent rating based on TDIU, effective July 1997.  The 
veteran had not been a prisoner of war, and his total rating 
did not begin within five years of his separation of service.  
The veteran, therefore, fell three months shy of the 10 year 
statutory minimum for his surviving spouse to be eligible for 
38 U.S.C.A. § 1318 benefits.  

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2); 6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or 7) VA was withholding 
payments under 38 U.S.C. § 5308 but determines that benefits 
were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) 
(2007).

In support of her 38 U.S.C.A. § 1318 claim, the appellant 
contends that an October 26, 1989, rating decision clearly 
and unmistakably erred in denying the veteran's claim of 
entitlement to TDIU.  Had this claim been granted, the 
veteran would have been in receipt of a 100 percent rating 
from 1989, and would have been in effect more than the 10 
years required by 38 U.S.C.A. § 1318; the appellant would 
therefore be eligible for DIC benefits.  For the reasons that 
follow, the Board agrees, finds CUE in the October 1989 
rating decision, and concludes that entitlement to 
38 U.S.C.A. § 1318 DIC benefits is warranted.  

The 1989 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra. Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran had been assigned a 60 percent disability rating, 
effective August 1, 1989, for a left knee disability, status 
post total knee replacement.  The veteran was also service 
connected for residuals of a fractured nose, rated as 
noncompensable.  Accordingly, he met the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still have shown that he is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The issue, therefore, was whether 
the veteran's service-connected disabilities alone prevented 
him from engaging in substantially gainful employment.

The RO's decision states that the veteran was not entitled to 
TDIU because "the veteran did not meet the schedular 
requirements...when he last worked.  In addition, [the] total 
evidence of record does not show that his service-connected 
disabilities were the sole terminating factor in the 
termination of his employment."  

The Board finds that the RO applied the wrong evidentiary 
standard.  The evidence need not show that his service 
connected disabilities were the sole reason for his 
unemployment.  So long as the service connected disabilities 
could make the veteran unemployable, that is enough, 
regardless of whether he has other disabilities that also 
impact his employability.  The Board also notes that the fact 
that the veteran did not meet the schedular requirements when 
he was last employed is irrelevant to the question at hand.  
The veteran did meet the schedular requirements at the time 
he filed and the RO reviewed his claim.  The Board finds that 
the RO incorrectly applied the regulatory provisions in 
existence at the time of the October 1989 rating decision.  
The first prong of CUE is met.  See Russell, supra.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The Board has reviewed the record as it existed at the time 
of the October 1989 rating decision.  The veteran submitted 
an April 1989 letter from a Dr. Parks, which states that the 
veteran is unemployable due to his service connected left 
knee, even at a sedentary, desk job.  The veteran experienced 
considerable pain and the prosthesis did not function 
properly.  The doctor indicated that the veteran would have 
had trouble getting around and "even sitting at the desk 
without having his knee in an extended position."  This 
speaks to a general inability to perform even sedentary jobs.  
The Board also notes that the remaining evidence, including 
January and June 1989 VA examination reports and additional 
assessments from private physicians confirm the severity of 
the veteran's physical disability.  None of these assessments 
of the veteran's physical condition contradict Dr. Parks, and 
none reach the question of unemployability.  The competent 
evidence addresses only the veteran's service connected left 
knee disability and does not impermissibly rely on non 
service connected disabilities or conditions.  In light of 
the foregoing, the record as it existed at the time of the 
October 1989 rating decision contained a competent medical 
opinion that the veteran was unemployable and no competent 
medical evidence to the contrary.  The Board finds that the 
record shows that the veteran was unemployable by reason of 
his service connected left knee disability as of October 
1989.  The Board further finds that reasonable minds could 
not differ.  See Fugo, supra.  The result would have been 
manifestly different but for the error because the 
evidentiary standard for TDIU would have been met, entitling 
the veteran to TDIU in 1989.  The Board concludes that CUE 
was committed in the October 1989 rating decision.  See 
Russell, supra.  

Having concluded that CUE was committed, the Board turns to 
whether the appellant is entitled to 38 U.S.C.A. § 1318 
benefits as a result.  Accounting for CUE in the October 1989 
rating decision, the veteran was entitled to receive a total 
disability rating from that point forward.  See 38 C.F.R. 
§ 3.105.  Without addressing the particulars of effective 
dates, his period of entitlement to a total rating would be 
from 1989 to 2007.  See generally 38 C.F.R. § 3.400(o).  The 
veteran's period of entitlement to a total rating therefore 
was for a period of at least ten consecutive years prior to 
his death in April 2007.  See 38 C.F.R. § 3.22(a).  The Board 
concludes that entitlement to DIC benefits has been 
established.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

II. VCAA

In light of the Board's decision, the 38 U.S.C.A. § 1318 
claim has been granted in full.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III. Cause of Death

Dependency and indemnity compensation benefits are also 
payable when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  However, as 
discussed above, the Board has granted entitlement under 
38 U.S.C.A. § 1318, which is one of the alternate bases for 
establishing entitlement to dependency and indemnity 
compensation benefits as if under 38 U.S.C.A. § 1310.  See 
Timberlake v. Gober, 14 Vet. App. 122, 134 (2000).  A grant 
of benefits under § 1318 therefore provides the identical 
benefit sought under § 1310.  Therefore, the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310 is moot, and this aspect of the 
appellant's claim is dismissed.




ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
granted.

Entitlement to service connection for the cause of the 
veteran's death is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


